Citation Nr: 1222173	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  00-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of injuries of the right upper extremity.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

When this case was before the Board in April 2009, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In March 2010, the Board remanded the case to the Pittsburgh RO for further development.  The case has since been returned to the Board for further appellate action.


REMAND

In March 2010, the Board found that a more contemporaneous VA examination was necessary to determine the nature and etiology of the claimed disability of the Veteran's right upper extremity.  The Board directed that the examiner address and include specific discussion of the conflicting medical evidence of record, namely the May 2001 private treatment record (finding the 1963 in-service injury was the likely cause of the current right upper extremity disorder), the December 2004 VA examination report (finding that it was not likely that the Veteran's multiple upper extremity symptoms were related to his three ill-defined reports of [in-service] injury), and the November 2008 VA report (finding that the Veteran's right upper extremity pain in the shoulder, elbow, wrist, and hand was more likely due to his cervical spinal stenosis and less likely than not related to his in-service traumatic incidents sustained during his period of service).

In May 2010, the Veteran was afforded a VA examination, but there was discussion of pre- and post-service recreational and occupational histories as required by the March 2010 Board remand.

Additionally, the examiner noted that he reviewed the Veteran's service medical records, claims files, and radiographs in their entirety prior to rendering an opinion.  However, the examiner failed to specifically address each of the treatment records and examination reports listed on the March 2010 remand, and simply found that the Veteran's upper extremity nerve disorder was related to a post-service neck injury without specific discussion of the conflicting evidence. 

For this reason, the Board has concluded that the development conducted does not adequately comply with the directives of the March 2010 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right upper extremity disorders present during the period of this claim.  Any indicated tests and studies are to be performed, and comprehensive pre- and post-service recreational and occupational histories are to be obtained.  The claims folders and a copy of any pertinent records in Virtual VA that are not contained in the claims folders must be made available to and reviewed by the physician.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each right upper extremity disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the disorder is due to injury sustained in service or is otherwise etiologically related to service.  

The examiner should address and include specific discussion of the conflicting medical evidence of record, 

a.  the May 2001 private treatment record (finding the 1963 in-service injury was the likely cause of the current right upper extremity disorder), 

b.  the December 2004 VA examination report (finding that it was not likely that the Veteran's multiple upper extremity symptoms were related to his three ill-defined reports of [in-service] injury), and 

c.  the November 2008 VA examination report (finding the Veteran's right upper extremity pain in the shoulder, elbow, wrist, and hand was more likely due to his cervical spinal stenosis and less likely than not related to his in-service traumatic incidents). 

A complete rationale must be given for all opinions and conclusions expressed.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

